Citation Nr: 1728116	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  12-22 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for degenerative spondylosis of the lumbosacral spine (lumbosacral spine disability) from May 17, 2011.

2.  Whether a separate compensable rating is warranted for left lower extremity radiculopathy.

3.  Whether a separate compensable rating is warranted for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1963 to March 1966 and from May 1969 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the RO in Houston, Texas, which in pertinent part denied an increased rating for the lumbosacral spine disability.  

In February 2017, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in neurology with regard to the question of whether the Veteran has a lower extremity nerve disability resulting from the service-connected lumbosacral spine disability.  In May 2017, the requested VHA opinion was provided and has been associated with the record.

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	Throughout the rating period on appeal from May 17, 2011, the service-connected lumbosacral spine disability has been manifested by pain, stiffness, and limitation of forward flexion between 55 and 70 degrees. 

2.	Throughout the rating period on appeal from May 17, 2011, the service-connected lumbosacral spine disability has not been manifested by ankylosis, limitation of forward flexion to 30 degrees or less, or incapacitating episodes requiring physician ordered bed rest having a total duration of at least 4 weeks during a 12 month period.

3.	For the period from February 13, 2012, the lumbosacral spine disability has resulted in mild incomplete paralysis of the sciatic nerve in both the left and right lower extremity.


CONCLUSIONS OF LAW

1.	For the entire rating period on appeal from May 17, 2011, the criteria for an increased disability rating in excess of 20 percent for the lumbosacral spine disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5239 (2016).

2.	Resolving reasonable doubt in favor of the Veteran, for the period from February 13, 2012, the criteria for a separate rating of 10 percent for mild incomplete paralysis of the sciatic nerve in the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

3.	Resolving reasonable doubt in favor of the Veteran, for the period from February 13, 2012, the criteria for a separate rating of 10 percent for mild incomplete paralysis of the sciatic nerve in the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's (AOJ) initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The United State Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In this case, the RO provided the VCAA notice in May 2011, August 2011, and October 2011, prior to issuing the November 2011 rating decision denying an increased rating for the lumbosacral spine disability.  Thus, the Board concludes that VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim by fulfilling its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file includes the military personnel records, service treatment records, VA treatment records, private treatment records, VA examination reports, and lay statements.

The Veteran was afforded VA examinations in June 2011, August 2013, and February 2016, the examination reports for which are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The June 2011, August 2013, and February 2016 VA examination reports reflect that the VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted an in-person examination, and provided detailed findings supported by clinical testing.

Based on the foregoing, the Board finds that all relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).

Rating the Lumbosacral Spine Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the weight of the evidence demonstrates that the lumbosacral spine disability did not undergo an increase within the one year period before the claim was filed with VA in May 2011.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is in receipt of a 20 percent rating for degenerative spondylosis in the lumbosacral spine under Diagnostic Code 5295 under the former rating criteria for spine disorders that was in effect through September 26, 2003 ("former rating criteria").  38 C.F.R. § 4.71a, Diagnostic Code 5295 (effective before September 26, 2003).  Effective September 26, 2003, the diagnostic codes were renumbered and criteria for rating disorders of the spine were substantially revised to provide for the rating of all spine disabilities under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Rating Formula), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2016) ("current rating criteria").  See 68 Fed. Reg. 51,454 (Aug. 27, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2016).  

Although the November 2011 rating decision reflects that the RO applied the former rating criteria when rating the lumbosacral spine disability, the Veteran's claim for an increased disability rating was received by VA in May 2011, thus, only the current rating criteria for spine disorders is applicable in this case.  Accordingly, the Board finds that a change in Diagnostic Code to 5239 for spondylolisthesis or segmental instability under the current rating criteria is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5239.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent disability rating is provided for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is provided for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Under the IVDS Rating Formula (Diagnostic Code 5243), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.   

Note (2) provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

The Veteran generally contends that an increased rating in excess of 20 percent for the service-connected lumbosacral spine disability is warranted.  In an August 2012 VA Form 9, the Veteran asserts being unable to walk any distance without use of an assistive device due to pain.

A January 2011 VA treatment record reflects the Veteran reported chronic back pain for the last decade, but did not regularly treat back pain with pain medication as the back pain did not bother him a lot.  If the back pain got worse, the Veteran was advised to start a pain maintenance regimen or explore other treatment options such as physical therapy.

In June 2011, the Veteran was provided with a VA spine examination.  During the June 2011 VA examination, the Veteran reported back pain that had gotten worse in the last 10 years.  The Veteran also described episodes of moderate flare-ups every six months that last for three days, with a pain level of 7 to 8 out of 10.  The Veteran conveyed being unable to walk during episodes of flare-ups.  The Veteran denied using any assistive devices and endorsed being able to walk more than a quarter mile, but less than a full mile.  The June 2011 VA examination report reflects the Veteran endorsed a history of symptoms such as fatigue, decreased motion, stiffness, weakness, muscle spasms, and pain.  The Veteran denied experiencing incapacitating episodes of spine disease.  Upon examination of the Veteran, the June 2011 VA examiner noted the Veteran's posture was normal, although gait was slightly antalgic due to the right knee.  Despite the Veteran's reported medical history, the June 2011 VA examiner noted negative findings of abnormal spine curvature, ankylosis, muscle spasms, atrophy, guarding, painful motion, tenderness, weakness, and indicated a negative response to the question of whether muscle spasm, localized tenderness or guarding was severe enough to result in abnormal gait or abnormal spinal contour.

During the June 2011 VA examination, range of motion testing revealed active motion forward flexion to 90 degrees and combined range of motion of the thoracolumbar spine was 210 degrees, without objective evidence of pain on active motion.  Additionally, the VA examiner noted no objective evidence of pain following repetitive motion or any additional limitations after repetitive use testing, although the VA examiner did note one "catch" in the back during active range of motion testing.  During the June 2011 VA examination, the Veteran reported one week of time lost from work during the past 12 month period due to various reasons, and that the impact of the lumbosacral spine disability on occupation occurred approximately twice a year due to symptoms of decreased mobility, lack of stamina, and pain.  Upon conclusion of the examination, the June 2011 VA examiner rendered a diagnosis of multilevel degenerative disc disease with spinal stenosis by MRI with no evidence of current neurologic deficit.

A May 2012 private treatment record reflects the Veteran reported worsening bilateral lower extremity pain over the past several months, along with some pain in the tailbone area.  The May 2012 private treatment record shows negative findings for tenderness to palpation in the cervical, thoracic, and lumbar thoracic spine, and the private provider noted full range of motion in all spinal regions.  Additionally, full motor strength was found throughout all motor groups in the upper and lower extremities.  The May 2012 private provider assessed lumbar spondylosis and lower extremity pain consistent with neurogenic claudication.

A June 2012 private treatment record reflects the Veteran complained of worsening leg pain when walking and some low back pain.  The June 2012 private treatment record shows the Veteran was using a walker to ambulate, which also helped relieve some of the leg pain as the Veteran was forced to lean forward when using the walker.  The June 2012 private provider no significant tenderness to palpation in the lumbar spine and that motion in the lumbar spine was slightly limited to approximately 80 percent of normal.  Further, no significant pain was observed upon flexion or extension of the lumbar spine and full motor strength in the bilateral lower extremities was noted.

A July 2012 private treatment record shows the Veteran reported severe pain in the posterior buttocks and bilateral lower extremities, especially when standing and walking.  The Veteran conveyed occasionally developing low back pain as well.  The July 2012 private examiner noted no tenderness to palpation throughout the cervical or thoracic spine and that motion in the lumbar spine was limited to 60 percent of normal, although the Veteran was able to demonstrate full range of motion in the cervical and thoracic spine.  A straight leg test was positive bilaterally, with pain in posterior calves noted at 45 degrees.

An August 2012 private treatment record reflects the Veteran underwent a lumbar laminectomy/discectomy for lumbar stenosis and lumbar spondylosis, which had resulted in a long history of worsening bilateral buttock and leg pain as well as some occasional back pain.  The Veteran conveyed pain severity was a 10 out of 10, primarily in the bilateral lower extremities, particularly when standing or walking for any distance.  Another August 2012 private treatment record from approximately one week following the lumbar surgery shows the Veteran reported doing much better than before the surgery and rated pain levels at 2 to 3 out of 10.  The Veteran reported walking much more and stated his symptoms were essentially gone, but still had occasional pain and discomfort in the right anterior thigh after doing a lot of walking.

An October 2012 private treatment record shows the Veteran presented for a three month post-surgery follow up appointment.  The Veteran reported being completely resolved of his symptoms and no longer having any pain in the back or legs.  Examination of the Veteran revealed full motor strength in the bilateral lower extremities, normal sensation and deep tendon reflexes, and straight leg raise testing was negative bilaterally.

In August 2013, the Veteran underwent another VA examination for back conditions, the examination report for which reflects a diagnosis of degenerative spondylosis of the lumbosacral spine, status post lumbar spine surgery.  During the August 2013 VA examination, the Veteran endorsed episodes of flare-ups described as symptoms of stiffness that make it difficult for the Veteran to lie on his back.  Range of motion testing revealed forward flexion to 85 degrees, with objective evidence of painful motion beginning at 85 degrees.  The combined range of motion of the thoracolumbar spine was 235 degrees, with no functional loss or additional loss of motion after repetitive-use testing.  The August 2013 VA examination report shows negative findings for localized tenderness or pain to palpation, guarding or muscle spasms, and muscle atrophy.  Motor strength, deep tendon reflexes, and a sensory examination were all found to be clinically normal.  Straight leg raise testing was negative bilaterally and no signs or symptoms of radiculopathy or any other neurologic abnormalities were found.  The August 2013 VA examiner also indicated negative responses to whether the Veteran had intervertebral disc syndrome (IVDS) and to whether the Veteran used assistive devices as a normal mode of locomotion.  The functional impact of the lumbosacral spine disability on occupation was that the Veteran could not do any heavy lifting.  Further, the August 2013 VA examiner noted that posture and gait were within normal limits and that there were no contributing factors of weakness, fatigability, incoordination, or pain during episodes of flare-ups or repeated use over time that could additionally limit the functional ability of the thoracolumbar spine.

The Veteran was provided with another VA examination for back conditions in February 2016.  The Veteran reported a history of increased back pain leading up to the lumbar surgery in August 2012, and, following the lumbar surgery, experiencing lower back pain when performing certain activities that required him to stop or adjust positions in order to alleviate the back pain.  The Veteran endorsed episodes of flare-ups with symptoms of stiffness and sharp pain in the lower back, and stated being unable to perform some physical activities to the fullest extent during episodes of flare-ups.  Range of motion testing revealed forward flexion to 70 degrees, with objective evidence of painful motion that did not result in functional loss, and the combined range of motion of the thoracolumbar spine was 210 degrees.  The February 2016 VA examination report reflects a negative finding for evidence of pain with weight bearing, and that repetitive use testing did not reveal additional loss of function or motion, but that tenderness to palpation of the right lumbar paraspinal muscles was observed.

Although the February 2016 VA examination was not conducted during a flare-up, the VA examiner indicated that pain significantly limits functional ability during flare-ups, but was unable to approximate the loss of motion due to pain.  The VA examiner indicated negative findings for guarding or muscle spasms of the thoracolumbar spine and muscle weakness or atrophy.  The February 2016 VA examiner stated an additional factor contributing to the lumbosacral spine disability was the interference with sitting such that the Veteran has to move around when sitting for a prolonged period of time to alleviate back pain.  The February 2016 VA examination report reflects negative findings for decreased sensation, radiculopathy, ankylosis of the spine, other neurologic abnormalities, IVDS, or the use of assistive devices, although a reflex examination revealed the right knee was hypoactive.  Further, imaging studies documented arthritis in the thoracolumbar spine, but the Veteran did not have a thoracic vertebral fracture with loss of 50 percent or more of height.  The functional impact of the lumbosacral spine disability was that back pain would cause the Veteran to stop performing certain activities on occasion, and would require the Veteran to move around when lying down in order to alleviate pain.

After a review of all the evidence of record, both lay and medical, the Board finds that, for the entire rating period on appeal from May 17, 2011, the criteria for an increased rating in excess of 20 percent for the lumbosacral spine disability have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5239.  The June 2011 VA examination report showed normal forward flexion of the thoracolumbar spine to 90 degrees (criteria for 10 percent rating is forward flexion not greater than 85 degrees) and a combined range of motion of 210 degrees (criteria for a 10 percent rating).  The June 2011 VA examination report was negative for a finding of muscle spasm, localized tenderness, or guarding severe enough to result in abnormal gait or abnormal spinal contour (criteria for a 20 percent rating), and was also negative for a finding of ankylosis of the spine (criteria for a 40 percent rating).

Further, the July 2012 private treatment record reflects the most limited range of motion measured at any point during the rating period on appeal.  The July 2012 private examiner noted limited motion in the lumbar spine to 60 percent of normal, or forward flexion to approximately 55 degrees (criteria for a 20 percent rating), although the Veteran was able to demonstrate full range of motion in the cervical and thoracic spine.  The August 2012 private treatment record shows the Veteran underwent a lumbar laminectomy/discectomy, and the October 2012 private treatment record reflects the Veteran reported being completely resolved of his back symptoms and no longer having any pain in the back or legs.

The August 2013 VA examination report showed forward flexion of the thoracolumbar spine to 85 degrees (criteria for a 10 percent rating), and the combined range of motion of the thoracolumbar spine was 235 degrees (criteria for a 10 percent rating).  The August 2013 VA examination report reflects negative findings for muscle spasms, guarding, or localized tenderness (criteria for a 10 percent rating), and was negative for ankylosis of the spine (criteria for a 40 percent rating).

Finally, the February 2016 VA examination report reflects forward flexion to 70 degrees (criteria for a 10 percent rating), and the combined range of motion of the thoracolumbar spine was 210 degrees (criteria for a 10 percent rating).  The February 2016 VA examination report was negative for muscle spasms or guarding severe enough to result in abnormal gait or spinal contour (criteria for a 20 percent rating), and was negative for ankylosis of the spine (criteria for a 40 percent rating).

Based on the foregoing, the Board finds that an increased rating in excess of 20 percent for the service-connected lumbosacral spine disability is not warranted under Diagnostic Code 5239.  The evidence of record does not demonstrate that the Veteran has any form of ankylosis of the spine, nor was the Veteran found to have IVDS or incapacitating episodes resulting therefrom.  Even when only considering the July 2012 private treatment record that shows forward flexion to approximately 55 degrees, the Veteran does not meet the criteria for an increased rating in excess of 20 percent, which requires forward flexion more closely approximating less than 30 degrees; forward flexion was most recently measured to 70 degrees during the February 2016 VA examination, which more closely approximates the criteria for a 10 percent rating.  Although the Veteran is currently in receipt of a 20 percent disability rating that was assigned under the former rating criteria for spine disorders, the weight of the lay and medical evidence of record shows that symptoms of the service-connected lumbosacral spine disability more nearly approximate the criteria for a 10 percent rating under the current rating criteria that is applicable in this case.

For these reasons, the Board finds that the preponderance of the evidence is against the appeal for an increased disability rating in excess of 20 percent for the lumbosacral spine disability for any period.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5239.

The Board observes that the Veteran was found to have degenerative arthritis of the spine.  Diagnostic Code 5003 allows for the assignment of a maximum 10 percent rating for one major joint (the lumbar spine is considered as one major joint); therefore, a higher rating is not available for assignment under Diagnostic Code 5003.  Because limitation of motion of the lumbosacral spine has been rated under the General Rating Formula, a separate rating for the same painful limitation of motion or limitation of motion during flare-ups under Diagnostic Code 5003 is prohibited because it constitutes pyramiding with ratings of the spine under the General Rating Formula, which rates on limitation of motion and the same or similar impairments that limit the same functions of the back.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62; Burton v. Shinseki, 25 Vet. App. 1, 4 (2011); Sowers v. McDonald, 27 Vet. App. 472 (2016).

Separate Ratings for Bilateral Lower Extremity Radiculopathy

The Board has also considered whether there are any objective neurologic abnormalities associated with the service-connected lumbosacral spine disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

Under the Diagnostic Code 8520 criteria, disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, and moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a (2016).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild or at most, the moderate degree.  See 38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding assignment of a disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016).

A February 2012 VA treatment record reflects a telephone call from the Veteran reporting bilateral leg pain after beginning a new medication regiment.  The Veteran was advised to stop taking the medication and follow up in one month if the pain had not gone away.  A March 2012 VA treatment record reflects the Veteran reported switching medication in January and shortly thereafter, began experiencing leg pain in both legs with standing and walking.  The March 2012 VA examiner assessed lumbar back pain with radicular component.

Similarly, a June 2012 private treatment record shows the Veteran complained of bilateral lower limb pain and worsening leg pain since February of that year.  The Veteran also reported back pain without muscle aches or weakness.  Motor strength testing revealed full strength in the bilateral lower extremities.

For these reasons, the Board finds that right and left lower extremity radiculopathies have been manifested by mild incomplete paralysis of the sciatic nerve (the criteria for a 10 percent rating each).  Resolving reasonable doubt in favor of the Veteran, separate initial ratings of 10 percent under Diagnostic Code 8520 for mild incomplete paralysis of the sciatic nerve for both the left and right lower extremity from February 13, 2012 are warranted.  38 C.F.R. §§ 4.3, 4.7.

The Board further finds that higher ratings in excess of 10 percent for the left and right lower extremity radiculopathies are not warranted for any part of the rating period on appeal.  The weight of the lay and medical evidence demonstrates that the left and right lower extremity radiculopathies have not more nearly approximated moderate incomplete paralysis of the sciatic nerve (the criteria for a 20 percent rating).

Although a July 2012 private treatment record reflects the private provider noted the Veteran to have "severe" radiculopathy, as discussed above, use of such terminology by a medical professional is not dispositive in determining the severity of the radiculopathy in accordance with the rating criteria under Diagnostic Code 8520.  The June 2012 private treatment record above shows that just one month prior, the Veteran had full motor strength in the bilateral lower extremities and denied symptoms of muscle weakness.

Further, the May 2017 VHA examiner opined that there was not complete or incomplete paralysis of the sciatic nerve at any time during the relevant period on appeal as the medical evidence of record shows the Veteran was not found to have any motor deficits in either of the lower extremities, which is consistent with the findings in the June 2011, August 2013, and February 2016 VA examination reports.

For these reasons, the Board finds that a disability rating in excess of 10 percent is not warranted under Diagnostic Code 8520 for the left or right lower extremity radiculopathies from February 13, 2012.  38 C.F.R. §§ 4.3, 4.7.


Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the service-connected lumbosacral spine disability.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the Board finds the schedular criteria are adequate to rate the Veteran's lumbosacral spine disability, and no referral for extraschedular consideration is required.  The lumbar spine disability has primarily manifested in symptoms of limited motion, pain, and stiffness.  The schedular rating criteria specifically include limitation of motion, including motion limited to orthopedic factors such as pain and weakness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), as part of the General Rating Formula for Diseases and Injuries of the Spine, and specifically contemplate such symptomatology and functional impairment.  

With respect to functional impairment with respect to prolonged walking and standing, interference with standing and weight-bearing (walking necessarily involves weight-bearing) is considered as part of the schedular rating criteria under 38 C.F.R. § 4.45.  To the extent that prolonged standing or walking causes incidental pain in the lumbar area, such pain is considered as part of the rating criteria, to include as due to orthopedic (DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59) factors such as weakness, incoordination, and fatigability, which are incorporated into the schedular rating criteria.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (the schedular rating criteria contemplate limitation of spine motion with or without symptoms such as pain, whether or not it radiates); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Burton, 25 Vet. App. at 4; Sowers, 27 Vet. App. 472; Mitchell, 25 Vet. App. at 33-36.

As to functional impairment with respect to lifting, the lifting of heavy objects (to the extent the lifting is performed by the back rather than only arms and shoulders) may suggest lifting of the objects in the position of forward flexion, although simply lifting objects may equally involve minimal back flexion or movement when lifting by primarily using the legs, arms, and shoulders.  To the extent that lifting requires forward flexion or lateral bending, forward flexion is explicitly part of the schedular rating criteria and lateral bending is part of the schedular rating criteria based on combined range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Spine Disabilities, Plate V.  To the extent that lifting causes incidental pain in the lumbar area, such pain is considered as part of the rating criteria, to include as due to orthopedic (DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59) factors, which are incorporated into the schedular rating criteria.  See Schafrath, 1 Vet. App. 589; Burton, 25 Vet. App. at 4; Sowers, 27 Vet. App. 472; Mitchell, 25 Vet. App. at 33-36.

Comparing the Veteran's disability level and symptomatology of the lumbosacral spine disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  38 C.F.R. § 4.97.  Absent any exceptional factors associated with the lumbosacral spine disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, as distinguished from the facts in Rice, the evidence of record does not indicate that the Veteran is unemployable due to one or more service-connected disabilities.  As such, the Board finds that the issue of entitlement to a TDIU has not been raised and, therefore, the issue is not before the Board on appeal. 


ORDER

An increased disability rating in excess of 20 percent for the lumbosacral spine disability from May 17, 2011 is denied.

A separate 10 percent disability rating for left lower extremity radiculopathy, from February 13, 2012, is granted.

A separate 10 percent disability rating for right lower extremity radiculopathy, from February 13, 2012, is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


